The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2014

                                       No. 04-13-00895-CR

                                        Gary PETERSON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                          From the County Court, Wilson County, Texas
                                Trial Court No. 11-10-0393-CRC
                           Honorable Marvin Quinney, Judge Presiding

                                          ORDER
       On December 19, 2013, appellant filed his notice of appeal. The clerk’s record was filed
on February 10, 2014. No reporter’s record has been filed.

        On January 28, 2014, the court reporter responsible for preparing the reporter’s record
filed a notice of late record, stating that the appellant had failed to pay or make arrangements to
pay the fee for preparing the reporter’s record, and that appellant failed to file a designation of
record. On January 29, 2014, we ordered appellant to provide written proof to this court within
ten days of the date of the order that either (1) the reporter’s fee had been paid or arrangements
had been made to pay the reporter’s fee; or (2) appellant was entitled to appeal without paying
the reporter’s fee. We further ordered appellant to file written proof within ten days of the date of
the order that he had filed a designation of record with the court reporter. To date, appellant has
not responded to our January 29, 2014 order.

       Because appellant has failed to respond to our order within the time provided,
appellant’s brief is due thirty days from the date of this order. The court will only consider
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court